NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                 MICHAEL E. COLLINS, Plaintiff/Appellant,

                                         v.

              VALLEY METRO RAIL INC., Defendant/Appellee.

                              No. 1 CA-CV 14-0360
                                FILED 2-24-2015


            Appeal from the Superior Court in Maricopa County
                           No. CV2014-000463
                   The Honorable Mark H. Brain, Judge

                                   AFFIRMED


                                    COUNSEL

Michael Edward Collins, Buckeye
Plaintiff/Appellant

Berke Law Firm PLLC, Phoenix
By Lori V. Berke, Jody C. Corbett
Counsel for Defendant/Appellee



                        MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Donn Kessler joined.
                       COLLINS v. VALLEY METRO
                          Decision of the Court

J O N E S, Judge:

¶1           Michael Collins appeals from the trial court’s dismissal of his
complaint against Valley Metro Rail Inc. (Metro). For the following reasons,
we affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2              In July 2010, Collins was arrested following an incident on the
Phoenix light rail system, which is owned and operated by Metro. He was
indicted on two counts of aggravated assault, and ultimately convicted of
one count of aggravated assault and one count of the lesser included crime
of disorderly conduct. State v. Collins, 1 CA-CR 11-0082, 2011 WL 6808301,
at *1, ¶¶ 2, 5 (Ariz. App. Dec. 27, 2011) (mem. decision).

¶3            In late December 2010, prior to his criminal trial, Collins
sought video footage of the incident from Metro. Although advised by the
prosecutor that the footage likely no longer existed, Collins served a
subpoena upon Metro requesting records and video recordings related to
the incident. Collins apparently did not receive the requested video.

¶4            In August 2011, more than a year after the light rail incident,
Collins initiated a lawsuit against Metro in the federal district court of
Arizona, asserting violations of 42 U.S.C. § 1983, due process and equal
protection. The district court dismissed Collins’ complaint for failure to
state a claim, but granted leave to amend the complaint to cure the
deficiencies. In November 2011, Collins filed a two-count amended
complaint which asserted Metro, among other named defendants, violated
his rights under the Eighth and Fourteenth Amendments to the U.S.
Constitution, as well as his rights under Article II, Section 4 of the Arizona
Constitution. The district court again found Collins had failed to state a
claim, and dismissed his amended complaint, this time with prejudice, in
January 2012.



1      In reviewing a motion to dismiss, “we review the well-pleaded facts
alleged in the complaint as true,” Jeter v. Mayo Clinic Ariz., 211 Ariz. 386,
389, ¶ 4, 121 P.3d 1256, 1259 (App. 2005), and resolve all reasonable
inferences in favor of the plaintiff. McDonald v. City of Prescott, 197 Ariz.
566, 567, ¶ 5, 5 P.3d 900, 901 (App. 2000). We also consider the documents
attached to and referenced within the pleading, as well as public records.
Strategic Dev. & Constr., Inc. v. 7th & Roosevelt Partners, L.L.C., 224 Ariz. 60,
63-64, ¶¶ 10, 13, 226 P.3d at 1046, 1049-50 (App. 2010).


                                       2
                        COLLINS v. VALLEY METRO
                           Decision of the Court

¶5           Two years later, in January 2014, Collins initiated the
immediate case, filing an “intentional tort complaint” against Metro. In his
complaint, Collins alleged Metro violated his right to due process under the
Fourteenth Amendment to the U.S. Constitution, and Article II, Section 4,
of the Arizona Constitution by withholding allegedly exculpatory
evidence.

¶6             Metro moved to dismiss Collins’ complaint on several
grounds, arguing Collins’ claims were barred by the statute of limitations,
res judicata, and Heck v. Humphrey, 512 U.S. 477 (1994). Metro also argued
the complaint failed to state a claim upon which relief might be granted.
Seemingly in response to Metro’s motion, Collins filed a document entitled
“Motion in Limine Evidentiary, Conference, Injunctive Relief,” which
briefly referenced Metro’s motion, but mostly re-urged his own claims and
the reasons for which the trial court should grant him relief.

¶7            The trial court ultimately granted Metro’s motion to dismiss,
reasoning it was “effectively unopposed,” and “appear[ed] well-founded
on several grounds (including the statute of limitations and res judicata).”
Collins timely appealed. We have jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) sections 12-120.21(A)(1),2 -2101(A)(1).

                                 DISCUSSION

¶8             We review the trial court’s dismissal of Collins’ complaint de
novo. Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7, 284 P.3d 863, 866 (2012).
We will affirm the dismissal if “‘as a matter of law plaintiffs would not be
entitled to relief under any interpretation of the facts susceptible of proof.’”
Id. at 356, ¶ 8, 284 P.3d at 867 (quoting Fid. Sec. Life Ins. Co. v. State Dep’t of
Ins., 191 Ariz. 222, 224, ¶ 4, 954 P.2d 580, 582 (1998)). We may also affirm
the dismissal of a complaint if it is correct for any reason. Sw. Non-Profit
Hous. Corp. v. Nowak, 234 Ariz. 387, 391, ¶ 10, 322 P.3d 204, 208 (App. 2014)
(citing Dube v. Likins, 216 Ariz. 406, 417 n.3, ¶ 36, 167 P.3d, 93, 104 n.3 (App.
2007)). Applying these principles, we conclude the trial court did not err
by dismissing Collins’ complaint.




2     Absent material revisions from the relevant date, we cite a statute’s
current version.


                                        3
                        COLLINS v. VALLEY METRO
                           Decision of the Court

¶9            To the extent Collins raised a claim under 42 U.S.C. § 1983, it
was properly dismissed pursuant to Heck v. Humphrey. According to
Collins’ complaint, Metro violated his state and federal due process rights
by lodging a criminal complaint against him and withholding exonerating
evidence, which resulted in an erroneous arrest and convictions. Under
Heck, a § 1983 plaintiff is barred from seeking damages “for allegedly
unconstitutional conviction or imprisonment, or for other harm caused by
actions whose unlawfulness would render a conviction or sentence
invalid,” until the conviction for which he complains “has been reversed on
direct appeal, expunged by executive order, declared invalid by an
[authorized] state tribunal . . . , or called into question by a federal court’s
issuance of a writ of habeas corpus.” 512 U.S. at 486-87. As Collins’
convictions remain inviolate, the trial court did not err in dismissing
Collins’ constitutional claims under 42 U.S.C. § 1983.

¶10            In addition, any cognizable state law claim was barred by the
one-year limitations period for claims against a public entity.3 Our
legislature has provided that “[a]ll actions against any public entity or
public employee shall be brought within one year after the cause of action
accrues and not afterward.” A.R.S. § 12-821. With respect to A.R.S. § 12-
821, a cause of action accrues “‘when the damaged party realizes he or she
has been damaged and knows or reasonably should know the cause,
source, act, event, instrumentality or condition which caused or contributed
to the damage.’” Dube, 216 Ariz. at 411, ¶ 7, 167 P.3d at 98 (quoting A.R.S.
§ 12-821.01(B)); see also Canyon del Rio Investors, L.L.C. v. City of Flagstaff, 227
Ariz. 336, 340, ¶ 16, 258 P.3d 154, 158 (App. 2011).

¶11            Here, Collins filed two “Notice of Claim[s]” in May 2011, one
with the City of Phoenix and one with Maricopa County, complaining he
was damaged by Metro’s conduct and asserting he would settle his claim
for $1.5 million. Therefore, Collins’ state law claims accrued no later than
May 2011, but he did not file the immediate complaint until January 2014,
well over two years later. As Collins did not bring his state law claims
within one year of their accrual, they are barred by A.R.S. § 12-821.
Accordingly, the trial court was also correct to dismiss Collins’ state law
claims.




3      It is undisputed that Metro is a public entity for purposes of A.R.S.
§ 12-821.


                                         4
                      COLLINS v. VALLEY METRO
                         Decision of the Court

                              CONCLUSION

¶12           For the foregoing reasons, we affirm the trial court’s dismissal
of Collins’ complaint.




                                    :ama




                                      5